
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into
effective as of October 1, 2002, by and between Maxim Pharmaceuticals, Inc.,
(the "Company"), and Anthony E. Altig ("Executive"). The Company and Executive
are hereinafter collectively referred to as the "Parties," and individually
referred to as a "Party."

RECITALS

        A.    The Company desires assurance of the association and services of
Executive in order to retain Executive's experience, skills, abilities,
background and knowledge, and is willing to engage Executive's services on the
terms and conditions set forth in this Agreement.

        B.    Executive desires to be in the employ of the Company, and is
willing to accept such employment on the terms and conditions set forth in this
Agreement.

AGREEMENT

        In consideration of the foregoing recitals and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
Parties, intending to be legally bound, agree as follows:

1.EMPLOYMENT

        1.1    The Company hereby employs Executive, and Executive hereby
accepts continued employment by the Company, upon the terms and conditions set
forth in this Agreement, effective as of the date first set forth above
("Commencement Date"). This Agreement shall continue in effect until terminated
pursuant to Section 5 below.

        1.2    Executive shall be the Vice-President, Finance, Chief Financial
Officer and Corporate Secretary of the Company (or a position of at least
comparable status) and shall serve in such other capacity or capacities as the
Chief Executive Officer and/or the Company's Board of Directors ("Board") may
from time to time prescribe.

        1.3    Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
which are normally associated with the position Vice-President, Finance, Chief
Financial Officer and Corporate Secretary of the Company, consistent with the
Bylaws of the Company, as well as its general employment policies and practices,
including, but not limited to management of the corporate administrative
activities, record keeping and reporting requirements, preparation and review of
corporate documents related to regulatory requirements and board activities,
preparation of budgets and strategic business plans, analysis for acquisitions
and other business transactions, investor relations and development and
maintenance of financial community relationships necessary for raising
additional debt and/or equity capital. However, at all times during his
employment Executive shall be subject to the direction and policies from time to
time established by the Board and/or the Chief Executive Officer.

        1.4    Unless the Parties otherwise agree in writing, during the term of
this Agreement, Executive shall perform the services he is required to perform
pursuant to this Agreement at the Company's offices, located at 8899 University
Center Lane, Suite 400 or at any other place at which the Company maintains an
office; provided, however, that the Company may from time to time require
Executive to travel temporarily to other locations in connection with the
Company's business.

1

--------------------------------------------------------------------------------


2.LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION

        2.1    During his employment by the Company, Executive shall devote his
full business energies, interest, abilities and productive time to the proper
and efficient performance of his duties under this Agreement.

        2.2    During the term of this Agreement, Executive shall not engage in
competition with the Company, either directly or indirectly, in any manner or
capacity, as adviser, principal, agent, partner, officer, director, employee,
member of any association or otherwise, in any phase of the business of
developing, manufacturing and marketing of products which are in the same field
of use or which otherwise compete with the products or proposed products of the
Company.

        2.3    Ownership by Executive, as a passive investment, of less than one
percent (1%) of the outstanding shares of capital stock of any corporation with
one or more classes of its capital stock listed on a national securities
exchange or publicly traded in the over-the-counter market shall not constitute
a breach of this paragraph.

3.COMPENSATION OF EXECUTIVE.

        3.1    While employed by the Company, as compensation for proper and
satisfactory performance of all duties to be performed hereunder, the Company
shall pay Executive an annual base salary of Two Hundred Twenty five Thousand
Dollars, $225,000 per year (the "Base Salary"), payable in regular periodic
payments in accordance with Company policy. Such salary shall be prorated for
any partial year of employment on the basis of a 365-day fiscal year. In
addition, Executive will be eligible for an incentive bonus of up to 25% of base
salary, based upon defined milestone, during the agreement period.

        3.2    Executive's compensation may be changed from time to time by
mutual agreement of Executive and the Board.

        3.3    All of Executive's compensation shall be subject to customary
withholding taxes and any other employment taxes as are commonly required to be
collected or withheld by the Company.

        3.4    Executive shall be entitled to vacation and illness days
consistent with the Company's standard practice for its employees generally.

        3.5    Executive shall, at the discretion of the Board, be entitled to
participate in the benefits for which he is eligible under the terms and
conditions of the standard Company benefits which may be in effect from time to
time and provided by the Company.

4.EXPENSE REIMBURSEMENT.

        4.1    Executive shall be entitled to receive prompt reimbursement of
all reasonable business and travel expenses incurred by Executive in connection
with the business of the Company. Such expenses must be properly accounted for
under the policies and procedures established by the Company.

5.TERMINATION.

        5.1    The Company may terminate Executive's employment under this
Agreement "for cause" by delivery of written notice to Executive specifying the
cause or causes relied upon for such termination. If Executive's employment
under this Agreement is terminated by the Company for cause under this section,
Executive shall be entitled to receive only accrued Base Salary and other
accrued benefits required by law, prorated to the date of termination. Executive
will not be entitled to severance pay, pay in lieu of notice or any other such
compensation. Grounds for the Company to terminate this Agreement "for cause"
shall be limited to the occurrence of any of the following events:

        5.1.1    If Executive is in material breach of any provision of this
Agreement;

2

--------------------------------------------------------------------------------

        5.1.2    Executive's engaging or in any manner participating in any
activity which is competitive with or intentionally injurious to the Company or
which violates any provision of Section 7 of this Agreement;

        5.1.3    Executive's commission of any fraud against the Company or use
or appropriation for his personal use or benefit of any funds or properties of
the Company not authorized by the Board to be so used or appropriated;

        5.1.4    Executive's conviction of any crime involving dishonesty or
moral turpitude;

        5.1.5    Conduct by Executive which in good faith and reasonable
determination of the Board demonstrates gross unfitness to serve.

        Any notice of termination given pursuant to this Section 5.1 shall
effect termination as of the date specified in such notice or, in the event no
such date is specified, on the last day of the month in which such notice is
delivered or deemed delivered as provided in Section 9 below.

        5.2    The Company may terminate the Executive's employment at any time
without cause upon delivery of written notice to the Executive. Any notice of
termination given pursuant to this Section 5.2 shall effect termination as of
the date specified in such notice or, in the event no such date is specified, on
the last day of the month in which such notice is delivered or deemed delivered
as provided in Section 9 below. If such termination shall occur under this
Section 5.2, then in lieu of all other remedies and as liquidated damages,
Executive shall be entitled to continuation of Base Salary and health benefits
for a period of six (6) months from said date of termination with such Base
Salary continuation to be at the rate set forth in Section 3.1 or, if greater,
at the rate of Executive's then current compensation in effect as of the date of
termination.

        5.3    The parties may mutually agree at any time to terminate this
Agreement upon such terms and conditions as may be agreed upon in writing.

        5.4    This Agreement shall terminate without notice upon the date of
Executive's death or the date when Executive becomes "completely disabled" as
that term is defined in Section 6.2

        5.5    Notwithstanding any provision to the contrary herein, unless
otherwise provided herein or unless otherwise provided by law, Executive may at
any time terminate his employment with the Company hereunder. In such event, the
Company shall not be liable to Executive for the payment of any amount other
than accrued Base Salary and other accrued benefits required by law, prorated to
the date of termination. Executive will not be entitled to severance pay, pay in
lieu of notice or any other such compensation.

6.DEATH OR DISABILITY DURING TERM OF EMPLOYMENT.

        6.1    Upon termination of Executive's employment pursuant to
Section 5.4, Executive or his estate or personal representative, as the case may
be, shall be entitled to receive Executive's Base Salary and benefits for a
period of one month following the date of death or the date when Executive
becomes completely disabled.

        6.2    The term "completely disabled" as used in this Agreement shall
mean the inability of Executive to perform the essential functions of his
position under this Agreement by reason of any incapacity, physical or mental,
which the Board of the Company, based upon medical advice or an opinion provided
by a licensed physician acceptable to the Board of the Company and approved by
the Executive, which approval shall not be unreasonably withheld, determines to
have incapacitated Executive from satisfactorily performing any or all essential
functions of his position for the Company during the foreseeable future. Based
upon such medical advice or opinion, the determination of the Board of the
Company shall be final and binding and the date such determination is made shall
be the date of such complete disability for purposes of this Agreement.

3

--------------------------------------------------------------------------------


7.CONFIDENTIAL INFORMATION; NONSOLICITATION.

        7.1    Executive recognizes that his employment with the Company will
involve contact with information of substantial value to the Company, which is
not generally known in the trade, and which gives the Company an advantage over
its competitors who do not know or use it, including but not limited to,
techniques, designs, drawings, processes, inventions, developments, equipment,
prototypes, sales and customer information, and business and financial
information relating to the business, products, practices and techniques of the
Company (hereinafter referred to as "Confidential Information"). Executive will
at all times regard and preserve as confidential such Confidential Information
obtained by Executive from whatever source and will not, either during his
employment with the Company or thereafter, publish or disclose any part of such
Confidential Information in any manner at any time, or use the same except on
behalf of the Company, without the prior written consent of the Company. As a
condition of this Agreement, Executive will sign and return a copy of the
Company's "Proprietary Information and Inventions Agreement," attached as
Exhibit A.

        7.2    While employed by the Company and for one (1) year thereafter,
the Executive agrees that in order to protect the Company's confidential and
proprietary information from unauthorized use, that Executive will not, either
directly or through others, solicit or attempt to solicit any employee,
consultant or independent contractor of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or business entity; or the
business of any customer, vendor or distributor of the Company which, at the
time of termination or one (1) year immediately prior thereto, was listed on
Company's customer, vendor or distributor list.

8.ASSIGNMENT AND BINDING EFFECT.

        8.1    This Agreement shall be binding upon and inure to the benefit of
Executive and Executive's heirs, executors, personal representatives, assigns,
administrators and legal representatives. Because of the unique and personal
nature of Executive's duties under this Agreement, neither this Agreement nor
any rights or obligations under this Agreement shall be assignable by Executive.
This Agreement shall be binding upon and inure to the benefit of the Company and
its successors, assigns and legal representatives.

9.NOTICES.

        9.1    All notices or demands of any kind required or permitted to be
given by the Company or Executive under this Agreement shall be given in writing
and shall be personally delivered (and receipted for) or mailed by certified
mail, return receipt requested, postage prepaid, addressed as follows:

9.1.1   If to the Company:
 
 
Larry Stambaugh
Maxim Pharmaceuticals, Inc.
8899 University Center Lane
Suite 400
San Diego, CA 92122
9.1.2
 
If to Executive:
 
 
Anthony E. Altig
Maxim Pharmaceuticals, Inc.
8899 University Center Lane
Suite 400
San Diego, CA 92122

4

--------------------------------------------------------------------------------

Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above.
Either Party may change its address for notices by giving notice to the other
Party in the manner specified in this section.

10.CHOICE OF LAW.

        10.1    This Agreement is made in San Diego, California. This Agreement
shall be construed and interpreted in accordance with the laws of the State of
California.

11.INTEGRATION.

        11.1    This Agreement contains the complete, final and exclusive
agreement of the Parties relating to the subject matter of this Agreement, and
supersedes all prior oral and written employment agreements or arrangements
between the Parties.

12.AMENDMENT.

        12.1    This Agreement cannot be amended or modified except by a written
agreement signed by Executive and the Company.

13.WAIVER.

        13.1    No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the Party
against whom the wavier in claimed, and any waiver or any such term, covenant,
condition or breach shall not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition or breach.

14.SEVERABILITY.

        14.1    The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. Such court shall have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision
which most accurately represents the parties' intention with respect to the
invalid or unenforceable term or provision.

15.INTERPRETATION; CONSTRUCTION.    

        15.1    The headings set forth in this Agreement are for convenience of
reference only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has been encouraged, and has consulted with, his own independent
counsel and tax advisors with respect to the terms of this Agreement. The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

16.REPRESENTATIONS AND WARRANTIES.    

        16.1    Executive represents and warrants that he is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that his execution
and performance of this Agreement will not violate or breach any other
agreements between Executive and any other person or entity.

17.COUNTERPARTS.

        17.1    This Agreement may be executed in two counterparts, each of
which shall be deemed an original, all of which together shall contribute one
and the same instrument.

5

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written.

    The Company:
 
 
MAXIM PHARMACEUTICALS, INC.
 
 
By:
/s/  LARRY G. STAMBAUGH      

--------------------------------------------------------------------------------

Larry G. Stambaugh
Chairman of the Board, President and Chief Executive Officer

  EXECUTIVE:
 
/s/  ANTHONY E. ALTIG      

--------------------------------------------------------------------------------

Anthony E. Altig

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4



EMPLOYMENT AGREEMENT
